Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-10, 13, 16 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 16, HIGUCHI et al. (US 20090232062) teaches a transmission device comprising: 
a controller configured to classify channels usable for data transmission into a plurality of groups (fig. 10E, par. 233-236, frequency block 1-4 corresponding to plurality of groups) and select the channels that are used in transmission units and that continue on a time axis from the channels of the different groups in accordance with an identifier (fig. 10E, par. 233-236, UE, in the 40 users that can perform communication only with the band of 5 MHz, 1-10 users are permitted to use frequency block 1, 2, 3  at a time t, t+1, t+2, UE 11-20 are allowed to use frequency blocks 2, 3, 4, at times t, t+1, t+2, UE 21-30 are allowed to use frequency blocks 3, 4, 1 at times t, t+1, t+2, UE 31-40 are allowed to use frequency blocks 4, 1, 2 at times t, t+1, t+2; channels are each selected from among different frequency groups in accordance with UE 1-40 (corresponding to the “identifier”; fig. 7I, par. 110, 184); and 
a transmitter configured to perform the data transmission of the transmission units by using the selected channels (fig. 10E, par. 233-236, data channel is transmitted using a frequency block that is allowed to be used),
wherein the identifier is a device ID allocated to each transmission device (fig. 10E, par. 233-236, UE 1-40 identifies the users, and is therefore considered to be a “device ID allocated to each transmitter”; fig. 7I, par. 110, 184),
wherein the controller is further configured to:
 classify the channels into a predetermined number of groups in order from lowest channel numbers (fig. 10E, par. 233-236, when allocation of users capable of communication in the 5 MHz band is performed, the users are considered to be divided into a predetermined number of groups in order from the smallest channel number (1-20 Mhz),

select the group in accordance with a first value obtained from a transmission time of the transmission unit and a time of the transmission unit and a second value included in the device ID (fig. 10E, par. 233-236, the times "t, t+1, t+2" can be said to be a "first value obtained from the transmission time and the transmission time interval of each transmission unit." The value "1-40" in UE 1-40 identifying the users can be said to be a "second value constituting the device ID," and a frequency block is considered to be selected in accordance therewith), and to select the channel to be used for the data transmission of each transmission unit from the channels of the selected group (fig. 10E, par. 233-236, data channel is transmitted using a frequency block that is allowed to be used).

XU et al. (US 20170013466) teaches wherein the controller is configured to generate a random number based on the transmission time and the device ID and to select the channel to be used for the data transmission of the transmission unit based on the random number, the first value, the second value, and a third value obtained from the number of channels of the group from the channels of the selected group (par. 47-51, generating a pseudorandom sequence (corresponding to the “random number”) as a function f(I, j, ID) on the basis of a subframe number j (corresponding to the “transmission time”) and a user ID (corresponding to the “device ID”), and determining, on the basis of the sequence, a resource for performing frequency hopping).
However, the prior art of record fails to teach “wherein the third value is a value obtained by multiplying an exclusive OR of the first and second values by the number of channels of the group” in the claim as a whole.

Claims 3-10, 13 are allowed because of the dependency on the allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        06/03/2022